Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over De Anda (US Publication No. 2016/0288218) in view of Scallan, Peter. (2003). Process Planning - The Design/Manufacture Interface - 7.8.2.5 Box Jigs. Elsevier. Retrieved from https://app.knovel.com/hotlink/pdf/id:kt009XACJ3/process-planning-design/box-jigs.
Regarding claim 15, De Anda teaches a method of forming fastener holes (par. 0003-0004) in a replacement tip section (74) of a rotor blade (80), comprising: identifying a datum of the replacement tip section (by holes of the drill plate 36 of the contour block 34 which is part of the first fixture 52a which includes check opening); (also see Fig. 9 and par. 0035-0037: end of rotor blade aligned with contour blocks 34, holes 38 of the contour block aligned with holes  of the tip section (end) and the spar (rotor blade) and defining a reference plane by inserting pins through a pair of holes on the contour block); forming a hole in the replacement tip section using a first fixture (first fixture comprises at least 52a, 50 and 34) mounted to the rotor blade, the first fixture being mounted at a position about the replacement tip section based on the datum;but De Anda does not teach countersinking the hole in the replacement tip section using a second fixture mounted to the rotor blade, the second fixture being mounted at a position about the replacement tip section based on the datum.
Scallan teaches different types of drilling jigs in pages 268-271 including drilling jigs and boring jigs. Scallan teaches boring jigs are used when enlarging (page 270) the holes previously drilled (countersinking in instant invention as shown in Fig. 13).
It would have been obvious to one having ordinary skill in the art before effective filing date of the claimed invention to incorporate sliable countersink fixture (third fixture) of Scallan device of De Anda and add a sliable countersink fixture (third fixture) to countersink the previously drilled hole on the replacement component (74). Doing so would make enlarging of the previously hole possible for head of a fastener to fasten the component to the rotor blade.

Allowable Subject Matter
Claims 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHDI H NEJAD whose telephone number is (571)270-0464. The examiner can normally be reached Monday-Thursday 7:30am-6:00pm EST.Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MAHDI H NEJAD/Primary Examiner, Art Unit 3723